Citation Nr: 0614318	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  95-42 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to service connection for a thyroid disorder.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for cataracts.

5.  Entitlement to a compensable evaluation for bilateral 
hearing loss prior to December 26, 2002.

6.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 40 percent disabling.

7.  Entitlement to an increased evaluation for residuals of a 
gunshot wound, right arm with fracture of the humerus, 
currently evaluated as 30 percent disabling.

8.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound, lumbar spine, currently evaluated as 20 
percent disabling.

9.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound, right buttock, currently evaluated as 
20 percent disabling.

10.  Entitlement to an increased evaluation for residuals of 
a shell fragment wound of the abdomen, currently evaluated as 
10 percent disabling.

11.  Entitlement to an increased evaluation for residuals of 
a shell fragment wound, posterior chest, currently evaluated 
as 10 percent disabling.

12.  Entitlement to an increased evaluation for residuals of 
a shell fragment wound, right hemithorax, currently evaluated 
as 10 percent disabling.

13.  Entitlement to an increased evaluation for residuals of 
a shell fragment wound, left rectus, currently evaluated as 
10 percent disabling.

14.  Entitlement to an increased evaluation for residuals of 
a shell fragment wound with fracture of the left elbow, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran had active military service from June 1942 to 
June 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The 
claims folder was subsequently transferred to the St. 
Petersburg, Florida, RO.

In September 1997, a travel board hearing was held before an 
acting member of the Board.  The case was remanded in 
February 1998 for additional development.  In November 2004, 
the veteran was notified that the Veterans Law Judge who 
conducted his hearing was no longer employed by the Board.  
He was further notified that he had a right to another Board 
hearing and was requested to clarify whether he wanted 
another hearing.  Subsequently, the veteran responded 
indicating that he wanted a hearing before a Veterans Law 
Judge at the RO.  In January 2005, the Board remanded the 
claim for the RO to schedule a hearing before a Veterans Law 
Judge.  In August 2005, the veteran withdrew his request for 
a hearing, and requested that his case be returned to the 
Board.

In March 2006, the case was remanded to afford the veteran's 
representative an opportunity to provide additional argument.  
The case is again before the Board.


FINDINGS OF FACT

1.  The first indication of coronary artery disease in the 
record is found approximately three decades after the 
veteran's separation from his period of service; the 
preponderance of the evidence is against a finding that the 
veteran's heart disease is related to service or to a service 
connected disability.

2.  The first indication of thyroid disease in the record is 
found approximately three decades after the veteran's 
separation from his period of service; the preponderance of 
the evidence is against a finding that the veteran's thyroid 
disease is related to service or to a service connected 
disability.

3.  The first indication of diabetes mellitus in the record 
is found nearly four decades after the veteran's separation 
from his period of service; the preponderance of the evidence 
is against a finding that the veteran's diabetes mellitus is 
related to service or to a service connected disability.

4.  Cataracts were first noted more than four decades after 
the veteran's separation from his period of service; the 
preponderance of the evidence is against a finding that the 
veteran's cataracts are related to service or to a service 
connected disability.

5.  Prior to December 26, 2002, the veteran's bilateral 
hearing loss was manifested by level III hearing impairment 
in each ear.

6.  Since December 26, 2002, the veteran's bilateral hearing 
loss has been manifested by level VII hearing impairment in 
each ear.  

7.  The veteran's residuals of a gunshot wound of the right 
(minor) arm have been manifested by severe injury to Muscle 
Group V, but not by ankylosis of a joint of the right upper 
extremity, limitation of flexion of the right forearm to 45 
degrees, limitation of extension of the right forearm to 110 
degrees, or flail joint of the nondominant elbow, or fibrous 
union of the humerus.

8.  The veteran's residuals of shell fragment wound of the 
lumbar spine have been manifested by moderate injury to 
Muscle Group XX; limitation of motion due to degenerative 
joint disease is separately evaluated, however that 
evaluation is not currently on appeal.

9.  The veteran's residuals of shell fragment wound of the 
right buttock have been manifested by moderate injury to 
Muscle Group XVII; limitation of motion due to degenerative 
joint disease is separately evaluated, however that 
evaluation is not currently on appeal.

10.  The veteran's residuals of shell fragment wound of the 
abdomen have been manifested by moderate injury to Muscle 
Group XIX; abdomen scar and ventral hernia are separately 
evaluated, however those evaluations are not currently on 
appeal.

11.  The veteran's residuals of shell fragment wound of the 
posterior chest have been manifested by no more than moderate 
injury to Muscle Group I.

12.  The veteran's residuals of shell fragment wound of the 
right hemithorax have been manifested by no more than 
moderate injury to Muscle Group I.

13.  The veteran's left rectus scar does not exceed 12 square 
inches and does not result in limitation of motion or 
function.

14.  The veteran's left elbow fracture has been manifested by 
limitation of extension of the elbow to 45 degrees; 
limitation of flexion of the elbow to 115 degrees; and 
pronation and supination of the forearm limited by 20 degrees 
in each direction.


CONCLUSIONS OF LAW

1.  Heart disease was not incurred or aggravated during 
service, nor may it be presumed to have been incurred 
therein, and it is not proximately due to or the result of 
service- connected disability.  38 C.F.R. §§ 1110, 1154 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309, 3.310(a) 
(2005).

2.  Thyroid disease was not incurred or aggravated during 
service, and it is not proximately due to or the result of 
service- connected disability.  38 C.F.R. §§ 1110, (West 
2002); 38 C.F.R. §§ 3.303, 3.310(a) (2005).

3.  Diabetes mellitus was not incurred or aggravated during 
service, nor may it be presumed to have been incurred 
therein, and it is not proximately due to or the result of 
service- connected disability.  38 C.F.R. §§ 1110, 1154 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309, 3.310(a) 
(2005).

4.  Cataracts were not incurred or aggravated during service, 
and are not proximately due to or the result of service- 
connected disability.  38 C.F.R. §§ 1110, (West 2002); 38 
C.F.R. §§ 3.303, 3.310(a) (2005).

5.  The criteria for a compensable disability rating 
bilateral hearing loss prior to December 26, 2002, are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 2002); 38 C.F.R. 
§§ 4.1, 4.85 (1998), 4.86 (2005), and Part 4, Diagnostic Code 
6100 (1998 & 2005).

6.  The criteria for a disability rating in excess of 40 
percent for bilateral hearing loss are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.85, 4.86 and 
Part 4, Diagnostic Code 6100 (2005).

7.  The criteria for a rating higher than 30 percent for 
residuals of a gunshot wound of the right (minor) arm have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.16, 4.55, 4.56, 4.73, Diagnostic Code 5305 
(effective prior to and on July 3, 1997).

8.  The criteria for a rating higher than 20 percent for 
residuals of shell fragment wound, lumbar spine, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.16, 4.55, 4.56, 4.73, Diagnostic Code 5320 
(effective prior to and on July 3, 1997).

9.  The criteria for a rating higher than 20 percent for 
residuals of shell fragment wound, right buttock, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.16, 4.55, 4.56, 4.73, Diagnostic Code 5317 
(effective prior to and on July 3, 1997).

10.  The criteria for a rating higher than 10 percent for 
residuals of shell fragment wound, abdomen, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.16, 4.55, 4.56, 4.73, Diagnostic Code 5319 (effective 
prior to and on July 3, 1997).

11.  The criteria for a rating higher than 10 percent for 
residuals of shell fragment wound, posterior chest, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.16, 4.55, 4.56, 4.73, Diagnostic Code 5301 
(effective prior to and on July 3, 1997).

12.  The criteria for a rating higher than 10 percent for 
residuals of shell fragment wound, right hemithorax, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.16, 4.55, 4.56, 4.73, Diagnostic Code 5301 
(effective prior to and on July 3, 1997).

13.  The criteria for an evaluation in excess of 10 percent 
for residuals of shell fragment wound, left rectus, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2003, 2005).

14.  The criteria for an evaluation in excess of 20 percent 
for residuals of a fracture of the left elbow are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10, 4.20, 
4.40, 4.71a, Diagnostic Codes 5206, 5207, 5213 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board notes that the veteran's claims were initially 
adjudicated before the enactment of the VCAA in November 
2000.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the plain language of 38 U.S.C.A. § 5103(a) (West 
2002), requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application 
for VA- administered benefits. Id. at 119.  The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ- decision notice was not prejudicial to the appellant, 
see 38 U.S.C.A. § 7261(b)(2) (West 2002 & Supp. 2005) 
(providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id at 121.  However, the 
Court also stated that the failure to provide to provide such 
notice in connection with adjudications prior to enactment of 
the VCAA was not error and that in such cases, the claimant 
is entitled to "VCAA-content complying notice and proper 
subsequent VA process."  Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in March 2004 and April 
2005.  The veteran was specifically requested to submit any 
evidence pertaining to his claims or to seek VA's assistance 
in doing so.  The originating agency specifically informed 
him of the evidence required to substantiate his claims, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained, and the veteran has been afforded 
appropriate VA examinations.  The record before the Board 
contains the veteran's service medical records and post-
service medical records, which will be addressed as 
pertinent, particularly, the veteran's reports of VA 
examinations.  The veteran has not identified any additional 
pertinent evidence that could be obtained to substantiate the 
claims.  The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to these claims.

The record also reflects that the originating agency 
readjudicated the veteran's claims following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claims would have 
been different had complete VCAA notice been provided at an 
earlier time.  In light of the Board's denial of the 
appellant's claims for service connection, no additional 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  With respect to the claims for increased ratings, as 
the Board concludes below that the preponderance of the 
evidence is against the appellant's claims for increased 
disability ratings, any questions as to the appropriate 
effective date to be assigned are rendered moot.  For the 
above reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the issues discussed in 
this decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (2005) (harmless error).

Service Connection Claims

For service connection to be granted, the law requires that 
there be a disability and the disability result from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  Regulations 
also 


provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).  Additionally, arteriosclerotic heart disease and 
diabetes mellitus may be presumed to have been incurred in 
service, if the evidence shows that such disease became 
manifest to a degree of 10 percent or more within one year 
from separation from active service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2005).  Finally, service connection may be 
established on a secondary basis where the evidence shows 
that (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service connected disability.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995). See also 38 C.F.R. § 3.310(a) (2005).

The service medical records do not show any treatments or 
complaints of heart disease, thyroid disorder, cataracts, or 
diabetes mellitus.  VA examinations in June 1948, May 1951, 
and May 1972 noted no complaints or findings related to these 
conditions.

VA examination in December 1975 noted arteriosclerotic heart 
disease and hypothyroidism.  A July 1977 VA hospitalization 
report noted a history of chest pain for three years.  
Coronary atherosclerotic heart disease, and hypothyroidism 
were noted.

An October 1983 VA hospitalization report noted borderline 
diabetes.  The veteran underwent cardiac artery bypass graft 
in July 1990.  Right eye cataract was diagnosed in January 
1992, and left eye cataract was noted in August 1994.

A VA examination was conducted in January 2003.  The examiner 
reviewed the claims folder in conjunction with the 
examination.  He noted that the veteran's diabetes mellitus 
apparently had its onset in the early 1980s.  The examiner 
opined that the veteran's coronary artery disease was likely 
due to primary hypertension, obesity, hyperlipidemia, and 
cigarette smoking.  His thyroid disease had also contributed 
to his arteriosclerotic heart disease.  

VA eyes examination in March 2003 noted history of cataract 
removal of both eyes.  No current cataracts were noted.

The Board finds that a clear preponderance of the evidence is 
against a finding that the veteran has heart disease, a 
thyroid disorder, diabetes mellitus, or cataracts, that are 
attributable to his period of active duty.  There is no 
medical evidence of relevant complaints or treatment for 
several decades following the veteran's separation from his 
period of service, and there is no objective medical evidence 
attributing his currently diagnosed disorders to his period 
of service or to a service connected disability.  In fact, 
the recent VA examiner attributed the veteran's heart disease 
to various non-service related factors, and did not attribute 
the veteran's thyroid disease, diabetes mellitus, or 
cataracts to any inservice cause or to a service connected 
disability.

Additionally, as arteriosclerotic heart disease and diabetes 
mellitus were both first demonstrated more than one year 
following separation from service, they may not be presumed 
to have been incurred in service.  

While the veteran contends that he has chronic disabilities 
stemming from his period of service, or to a service 
connected disability, his lay testimony alone is not 
competent evidence to support a finding on a medical question 
requiring special experience or special knowledge.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection for heart disease, a thyroid disorder, 
diabetes mellitus, and cataracts, and that, therefore, the 
provisions of § 5107(b) are not applicable.



Increased Ratings Claims

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities, which are identified by separate rating codes.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7. 

Hearing Loss

Service connection for bilateral hearing loss was granted by 
a hearing officer's decision dated in November 1996.  A 
noncompensable evaluation was assigned from September 1994.  
The veteran disagreed with that evaluation.  An August 2004 
rating decision increased the evaluation of bilateral hearing 
loss to 40 percent, from December 26, 2002.

Pursuant to VA's rating schedule, VA ascertained the severity 
of the veteran's bilateral hearing loss pursuant to 38 C.F.R. 
§ 4.85.  The assignment of a disability rating for hearing 
impairment is derived by a purely mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The Board notes that effective June 10, 1999, the criteria 
for evaluating hearing impairment were changed.  The United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (Court) has held 
that "where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant generally applies."  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board is therefore required to consider the claim in 
light of both the former and revised schedular rating 
criteria to determine whether an increased evaluation for the 
veteran's bilateral hearing loss is warranted.  Under both 
the former and the revised criteria, evaluations for 
defective hearing are based upon organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, along with the average hearing 
threshold level as measured by puretone audiometry tests.  38 
C.F.R. § 4.85 (1998), (2005).  Puretone threshold average is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  38 C.F.R. § 4.85(d) (2005).  To 
evaluate the degree of disability for bilateral service- 
connected hearing loss, the rating schedule establishes 
eleven auditory acuity levels, designated from level I for 
essentially normal acuity, through level XI for profound 
deafness.  38 C.F.R. § 4.85 (1998), (2005).

Under the revised criteria, when the puretone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a) (2005).  When the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b) (2005).

The Board notes, however, that the revised criteria may not 
be applied earlier than the effective date of the revised 
regulations.  38 U.S.C.A. § 5110(g) (West 2002) (where 
compensation is awarded or increased pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue); see VAOPGCPREC 3-2000 (2000).  
Thus, the revised criteria under Diagnostic Code 6100 are not 
applicable prior to June 10, 1999, the effective date of 
revision.

Under the criteria in effect prior to June 10, 1999, as of 
the February 1996 VA examination, the veteran had level III 
hearing in both ears.  See 38 C.F.R. § 4.87, Table VI (1998).  
Applying the relevant numeric designations to Table VII, the 
evaluation for hearing impairment is noncompensable.  38 
C.F.R. § 4.87, Diagnostic Code 6100 (1998).

As discussed, the criteria for evaluating hearing impairment 
were amended effective June 10, 1999.  

The December 26, 2002 VA examination noted speech recognition 
scores of 60 percent in each ear.  

The June 2004 VA examination evidenced an exceptional pattern 
of hearing impairment.  See 38 C.F.R. § 4.86(a) (2005).  
Puretone thresholds in excess of 55 decibels at all 4 
specified frequencies were shown in both ears.  The examiner 
noted that the December 2002 speech recognition scores 
appeared consistent with the current findings, which showed 
64 percent recognition in the right ear and 56 percent in the 
left ear.  Based on the June 2004 evaluation, average 
puretone thresholds in each ear were 70 decibels.  
Application of Table VI results in the higher numeral of 
level VII hearing in each ear.  Applying the relevant numeric 
designations, the evaluation for hearing impairment is 40 
percent.  The RO made the 40 percent evaluation effective 
from December 26, 2002, as the June 2004 examiner found the 
December 2002 findings credible.  That examiner noted that a 
February 2003 examination that showed speech recognition 
score of 30 percent in each ear did not follow accepted 
protocol and was not reliable.

As the preponderance of the evidence is against the claim for 
a compensable evaluation prior to December 26, 2002, and for 
an evaluation in excess of 40 percent beginning December 26, 
2002, the reasonable doubt doctrine is not for application.  
See 38 U.S.C.A. § 5107(b) (West 2002).

Wound Residuals

The veteran suffered multiple shell fragment wounds from the 
explosion of an 88 millimeter shell in France in June 1944.  
He is now seeking higher evaluations for the service 
connected wound residuals.

The regulatory provisions regarding the evaluation of muscle 
disabilities were revised during the pendency of the 
veteran's appeal.  Such revisions became effective as of July 
3, 1997.  See 38 C.F.R. § 4.56; see also 62 Fed. Reg. 302385 
(June 3, 1997).  As above, since the veteran's claim was 
filed before the regulatory change occurred, he is entitled 
to application of the version most favorable to him.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

Under the old and new regulations, the factors to be 
considered in the evaluation of disabilities residual to 
healed wounds involving muscle groups are found at 38 C.F.R. 
§ 4.56.  The revised version of 38 C.F.R. § 4.56 eliminates 
the requirement for evidence of unemployability, if present, 
which was used to show that the residuals of the veteran's 
muscle injury were productive of moderately severe or severe 
impairment.  38 C.F.R. § 4.56 (c) (now 38 C.F.R. § 
4.56(d)(3)(ii)).  The new regulations also eliminate the 
requirement that the objective findings associated with 
moderately severe muscle injury include a large entry wound 
scar.  38 C.F.R. § 4.56(c) (now 38 C.F.R. § 4.56(d)(3)(iii)).  
Otherwise the old and new provisions of 38 C.F.R. § 4.56 are 
essentially the same, and any changes are non substantive.

Under the rating criteria in effect prior to July 3, 1997, 
four grades of severity of disabilities due to muscle 
injuries are recognized for rating purposes: slight, 
moderate, moderately severe and severe.  The type of 
disability pictures are based on the cardinal symptoms of 
muscle disability (weakness, fatigue-pain, uncertainty of 
movement) and on the objective evidence of muscle damage and 
the cardinal signs of muscle disability (loss of power, 
lowered threshold of fatigue and impairment of coordination).  
38 C.F.R. § 4.54 (1996).  

Under the old regulations, moderate muscle disabilities were 
defined as through and through or deep penetrating wounds of 
relatively short track by single bullet or small shell or 
shrapnel fragment are to be considered as of at least 
moderate degree and show an absence of explosive effects of 
high velocity missile and of residuals of debridement or of 
prolonged infection.  The associated objective findings for a 
moderate muscle disability are an entrance and (if present) 
exit scars that are linear or relatively small and so 
situated as to indicate relatively short track of missile 
through muscle tissue; signs of moderate loss of deep fascia, 
or muscle substance or impairment of muscle tonus, and of 
definite weakness or fatigue in comparative tests.  38 C.F.R. 
§ 4.56(b) (1996)

Moderately severe muscle disability was defined as through 
and through or deep penetrating wound by high velocity 
missile of small size or large missile of low velocity, with 
debridement or with prolonged infection or with sloughing of 
soft parts, intermuscular cicatrization.  The associated 
objective findings for a moderately severe muscle disability 
are entrance and (if present) exit scars relatively large and 
so situated as to indicate track of missile through important 
muscle groups; indications on palpitation of moderate loss of 
deep fascia, or moderate loss of muscle substance, or 
moderate loss of normal firm resistance of muscles compared 
with sound side; tests of strength and endurance of muscle 
groups involved (compared with sound side) give positive 
evidence of marked or moderately severe loss.  38 C.F.R. § 
4.56(c) (1996).

Under the old regulations, severe muscle disability was 
described as through and through or deep penetrating wound 
due to high velocity missile, or large or multiple low 
velocity missiles, or explosive effect of high velocity 
missile, or shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.  The 
associated objective findings for a severe muscle loss 
include extensive ragged, depressed, and adherent scars of 
skin so situated as to indicate wide damage to muscle groups 
in track of missile; moderate or extensive loss of deep 
fascia; strength tests show positive evidence of severe 
impairment of function; and atrophy of muscle groups not 
included in the track of the missile.  38 C.F.R. § 4.56(d) 
(1996).

Under current law moderate muscle disabilities are defined as 
injuries with a through and through or deep penetrating would 
of short track, residuals of debridement, or prolonged 
infection, and objective findings including entrance and (if 
present) exit scars, some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56(d)(2) (2005).

Moderately severe muscle disabilities are injuries with a 
through and through or deep penetrating wound with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring, and objective findings including 
entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups, indications on 
palpitation of loss of deep fascia, muscle substance or 
normal firm resistance of muscles compared with sound side, 
and when tests of strength and endurance compared with the 
sound side demonstrate positive evidence of impairment.  38 
C.F.R. § 4.56(d)(3) (2005).

Severe disability is described as through and through or deep 
penetrating wounds, or with shattering bone fracture or 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring. Severe injuries require extended 
hospitalization.  Consistent complaint of cardinal signs and 
symptoms are related and the inability to keep up with work 
requirements are considered evidence of severe muscle injury.  
38 C.F.R. § 4.56(d)(4) (2005).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

VA examinations in July 1980 and February 2003 noted that the 
veteran was left-handed.  The February 2003 examiner 
specifically noted that the veteran writes, eats, and combs 
his hair with his left hand.  While a VA examination in 
February 1996 reported that he was right-handed by 
observation, the hearing officer in the November 1996 
decision observed that the veteran signed his name with his 
left hand.  Thus, the Board will consider the veteran left-
hand dominant for the purposes of evaluation of his upper 
extremity disabilities.  



Right Arm

The veteran's service connected residuals of a gunshot wound 
to the right arm are currently rated as 30 percent disabling 
under Diagnostic Code 5305 pertaining to Muscle Group V, 
which relates to the damage of the flexor muscles of the 
elbow, consisting of the biceps, brachialis, and 
brachioradialis, and perform the function of supination and  
flexion of the elbow.  An injury to Muscle Group V of the 
nondominant upper extremity productive of severe disability 
is rated 30 percent.  38 C.F.R. § 4.73, Code 5305.  

The veteran suffered a through and through wound of the 
biceps, with fracture of the right humerus.  A February 1996 
VA examination noted scars of the upper arm.  

On VA examination in February 2003, the examiner noted shell 
fragment wound of the right arm with healed fracture of the 
right humerus.  Range of motion of the right elbow was 
somewhat limited in supination and pronation, but range of 
flexion was full.

The currently assigned 30 percent evaluation is the maximum 
schedular evaluation for the service-connected residuals of a 
gunshot wound to the right arm under Diagnostic Code 5305 for 
the nondominant upper extremity.  Under these circumstances, 
assignment of a rating in excess of 30 percent would require 
evidence of ankylosis of a joint of the right upper 
extremity, limitation of flexion of the right forearm to 45 
degrees, limitation of extension of the right forearm to 110 
degrees, or flail joint of the nondominant elbow, or fibrous 
union of the humerus, which has not been shown by the 
objective evidence of record.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5200, 5202, 5205, 5206, 5207, 5209.  Accordingly, the 
Board finds that a rating in excess of 30 percent for this 
veteran's service-connected residuals of a gunshot wound to 
the right arm is not warranted.  

Furthermore, for above reasons, the evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required by law and VA 
regulations.  38 C.F.R. §§ 3.102, 4.3 (2005).  

Lumbar Spine

The veteran suffered a penetrating wound of the left side of 
the sacrum.  Lumbosacral spine X-ray during service showed a 
two and one-half centimeter metal fragment probably in the 
muscle just anterior to the lateral portion of the wing of 
the left ilium.  VA examination in July 1946 noted some loss 
of underlying subcutaneous tissue.

VA examination in May 1951 showed three scars in the lumbar 
region of the lower back.  They were slightly adherent and 
there was some slight loss of tissue in this area.  
Otherwise, examination of these were negative.  

VA examination in February 2003 noted decreased range of 
lumbar spine motion and positive straight leg raising test.  
There was no neurological deficit.  His back incision scars 
were not noted to be stuck to the underlying structures.  

The veteran's service connected residuals of shell fragment 
wound to the lumbar spine are currently rated as 20 percent 
disabling under Diagnostic Code 5320 pertaining to Muscle 
Group XX, which relates to the damage of the spinal muscles 
that perform the functions of postural support of the body 
and extension and lateral movements of the spine.  An injury 
to Muscle Group XX productive of moderate lumbar spine 
disability is rated 20 percent; moderately severe disability 
is rated 40 percent; severe disability is rated 60 percent.  
38 C.F.R. § 4.73, Code 5320.  

The Board notes that service connection for traumatic 
degenerative joint disease, both hips and lumbar spine, was 
granted by rating decision dated in August 2004.  A 20 
percent evaluation was assigned.  The RO indicated that this 
contemplated the veteran's painful motion of the lumbar 
spine.  This evaluation is not currently on appeal, thus the 
Board will focus solely on the muscle injury aspect of the 
veteran's lumbar spine disability.

Reviewing the history of the veteran's lumbar spine injury 
and the current findings, the Board concludes that the muscle 
injury is properly evaluated as moderate.  This contemplates 
the deep penetrating wound of short track, with some loss of 
muscle substance, impairment of muscle tonus and loss of 
power with lowered threshold of fatigue.  The criteria for 
moderately severe muscle disability are not shown, as the 
record does not demonstrate the presence of prolonged 
infection, sloughing of soft parts, intermuscular scarring, 
and positive evidence of loss of muscle strength.

As the veteran's lumbar spine disability is primarily 
manifested by loss of range of motion associated with service 
connected degenerative joint disease (the evaluation of which 
is not currently on appeal), there is no basis for an 
increased evaluation under Code 5320.  38 C.F.R. § 4.73, Code 
5320.  Furthermore, for above reasons, the evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule as required by law and VA 
regulations.  38 C.F.R. §§ 3.102, 4.3 (2005).  

Right Buttock

VA examination in July 1946 noted scar of the right buttock.  
VA examination in December 1975 noted a 15 centimeter by two 
centimeter vertical, depressed, disfiguring, retracted, 
nontender scar in the right buttock.  VA examination in July 
1980 noted that "the right buttock wound gives no trouble."  
A VA examination in February 1996 noted wound scars in the 
left but not the right buttock.

On VA examination in February 2003, degenerative joint 
disease of the hips was shown along with retained shrapnel.  
There was limitation of motion of the right hip noted.

The veteran's service connected residuals of shell fragment 
wound to the right buttock are currently rated as 20 percent 
disabling under Diagnostic Code 5317 pertaining to Muscle 
Group XVII, which relates to the damage of the muscles that 
perform the functions of extension of the hip and abduction 
of the thigh, and steadying of the pelvis on the head of the 
femur.  An injury to Muscle Group XVII productive of moderate 
disability is rated 20 percent; moderately severe disability 
is rated 40 percent; severe disability is rated 50 percent.  
38 C.F.R. § 4.73, Code 5317.  

The Board notes that service connection for traumatic 
degenerative joint disease, both hips and lumbar spine, was 
granted by rating decision dated in August 2004.  A 20 
percent evaluation was assigned.  The RO indicated that this 
contemplated the veteran's painful motion of the hips.  This 
evaluation is not currently on appeal, thus the Board will 
focus solely on the muscle injury aspect of the veteran's 
right buttock disability.

Reviewing the history of the veteran's right buttock injury 
and the current findings, the Board concludes that the muscle 
injury is properly evaluated as moderate.  This contemplates 
the deep penetrating wound of short track, with some loss of 
muscle substance.  The criteria for moderately severe muscle 
disability are not shown, as the record does not demonstrate 
the presence of prolonged infection, sloughing of soft parts, 
intermuscular scarring, and positive evidence of loss of 
muscle strength.

As the veteran's right buttock disability is primarily 
manifested by loss of range of motion associated with service 
connected degenerative joint disease (the evaluation of which 
is not currently on appeal), there is no basis for an 
increased evaluation under Code 5317.  38 C.F.R. § 4.73, Code 
5317.  Furthermore, for above reasons, the evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule as required by law and VA 
regulations.  38 C.F.R. §§ 3.102, 4.3 (2005).  

Abdomen

The service medical records note multiple metallic foreign 
bodies of the left anterior lateral abdominal wall and right 
anterior abdominal wall.  VA examination in May 1951 noted 
gun shot wounds to the abdomen with loss of muscle tissue.  
VA hospitalization report dated in August and September 1959 
noted multiple shrapnel wounds well-healed in the abdominal 
wall.  VA examination in May 1972 noted multiple scars with 
moderate residuals, including in the abdomen.  VA examination 
in July 1980 noted shell fragment wounds of the abdomen, with 
well-healed scars and no functional residuals.  VA 
examination in February 2003 noted his abdomen scars were not 
stuck to the underlying structures.  

The veteran's service connected residuals of shell fragment 
wound to the abdomen are currently rated as 10 percent 
disabling under Diagnostic Code 5319 pertaining to Muscle 
Group XIX, which relates to the damage of the abdominal wall 
muscles that perform the functions of support and compression 
of the abdominal wall and lower thorax.  An injury to Muscle 
Group XIX productive of moderate disability is rated 10 
percent; moderately severe disability is rated 30 percent; 
severe disability is rated 50 percent.  38 C.F.R. § 4.73, 
Code 5319.  

The Board notes that service connection for residual scar of 
the abdomen, and for ventral hernia, was granted by rating 
decision dated in August 2004.  The evaluations of those 
disabilities are not currently on appeal.

Reviewing the history of the veteran's abdomen injury and the 
current findings, the Board concludes that the muscle injury 
is properly evaluated as moderate.  This contemplates the 
deep penetrating wound of short track, with some loss of 
muscle substance, impairment of muscle tonus and loss of 
power with lowered threshold of fatigue.  The criteria for 
moderately severe muscle disability are not shown, as the 
record does not demonstrate the presence of prolonged 
infection, sloughing of soft parts, intermuscular scarring, 
and positive evidence of loss of muscle strength.  Thus, 
there is no basis for a higher evaluation under Code 5319.  
38 C.F.R. § 4.73, Code 5319.  For the above reasons, the 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 C.F.R. §§ 3.102, 4.3 
(2005).  

Posterior Chest

The service medical records note multiple wounds of the 
posterior chest wall, with metallic foreign bodies in the 
chest wall.  VA examination in July 1946 noted one inch 
diameter well-healed scar on the posterior surface of the 
right shoulder.  This was freely movable, not bound down, and 
not tender.  VA hospitalization report dated in August and 
September 1959 noted multiple shrapnel wounds well-healed 
over the posterior chest wall.  VA examination in July 1980 
noted shell fragment wounds of the chest, with well-healed 
scars and no functional residuals.  VA examination in 
February 2003 noted no findings related to posterior chest 
wound residuals.

The veteran's service connected residuals of shell fragment 
wound to the posterior chest are currently rated as 10 
percent disabling under Diagnostic Code 5301 pertaining to 
Muscle Group I, which relates to the damage of extrinsic 
muscles of the shoulder girdle.  An injury to Muscle Group I 
productive of moderate disability is rated 10 percent; 
moderately severe disability is rated 30 percent (dominant 
side) or 20 percent (nondominant side); severe disability is 
rated 40 percent (dominant side) or 30 percent (nondominant 
side).  38 C.F.R. § 4.73, Code 5301.  

Reviewing the history of the veteran's posterior chest injury 
and the current findings, the Board concludes that the muscle 
injury is properly evaluated as moderate.  This contemplates 
the deep penetrating wound of short track, with some loss of 
muscle substance, impairment of muscle tonus and loss of 
power with lowered threshold of fatigue.  The criteria for 
moderately severe muscle disability are not shown, as the 
record does not demonstrate the presence of prolonged 
infection, sloughing of soft parts, intermuscular scarring, 
and positive evidence of loss of muscle strength.  Thus, 
there is no basis for a higher evaluation under Code 5301.  
38 C.F.R. § 4.73, Code 5301.  For the above reasons, the 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 C.F.R. §§ 3.102, 4.3 
(2005).  

Right Hemithorax

The service medical records refer to five pieces of shrapnel 
in the right chest wall that caused pain with coughing or 
sneezing.  VA examination in July 1946 noted a three and one-
half inch, well-healed, nontender scar of the right side of 
the chest.  VA examination in May 1951 noted ten degrees of 
limitation of right shoulder abduction.  VA examination in 
May 1972 noted non-symptomatic scar in the right chest area.  
VA examination in December 1975 noted a 3.5 centimeter 
transverse well-healed, non-tender pale disfiguring scar on 
the anterior aspect of the right hemithorax 3.5 centimeters 
below the nipple.  The examiner noted that there were no 
functional residuals of the chest wound.  Shoulder ranges of 
motion were full and equal bilaterally.  VA examination in 
July 1980 again found no functional residuals of the chest 
wound.  On VA examination in January 1989, the veteran 
reported that he had no problems with his chest.  There was a 
five centimeter transverse well-healed, non-tender, slightly 
disfiguring scar on the lower aspect of the right hemithorax.

On VA examination in February 1996, the veteran could flex 
his right shoulder to 180 degrees, and abduct it to 160 
degrees.  Internal and external rotation were noted as 
"normal at 90/90" degrees.  

In December 1996, the veteran reported that he had re-injured 
his right shoulder nine months earlier and had been in 
chronic pain since.  Magnetic resonance imagining (MRI) noted 
a complete tear of the right rotator cuff.

VA examination in February 2003 noted pain and limitation of 
motion of the right shoulder.  No incoordination or fatigue 
was present.  All movements were limited, especially 
abduction 100 degrees, with normal noted as 180 degrees and 
external rotation (120 degrees, with normal noted as 180 
degrees).  Strength was noted as 4/5.

The veteran's service connected residuals of shell fragment 
wound to the right hemithorax are currently rated as 10 
percent disabling under Diagnostic Code 5301 pertaining to 
Muscle Group I, which relates to the damage of extrinsic 
muscles of the shoulder girdle.  An injury to Muscle Group I 
productive of moderate disability is rated 10 percent; 
moderately severe disability of the nondominant side is rated 
20 percent; severe disability of the nondominant side is 
rated 30 percent.  38 C.F.R. § 4.73, Code 5301.  

Reviewing the history of the veteran's right hemithorax 
injury and the current findings, the Board concludes that the 
muscle injury is properly evaluated as moderate.  This 
contemplates the deep penetrating wound of short track, with 
some loss of muscle substance, impairment of muscle tonus and 
loss of power with lowered threshold of fatigue.  The 
criteria for moderately severe muscle disability are not 
shown, as the record does not demonstrate the presence of 
prolonged infection, sloughing of soft parts, intermuscular 
scarring, and positive evidence of loss of muscle strength 
attributable to the wound residuals.  While the February 2003 
VA examination noted loss of strength of the shoulder, this 
examination followed the documented injury in 1996 that 
resulted in a torn rotator cuff.  Review of the medical 
record prior to that injury gives a more accurate picture of 
the actual shrapnel wound residuals, and that evidence does 
not demonstrate more than moderate muscle disability.  Thus, 
there is no basis for a higher evaluation under Code 5301.  
38 C.F.R. § 4.73, Code 5301.  For the above reasons, the 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 C.F.R. §§ 3.102, 4.3 
(2005).  

Left Rectus

The veteran underwent abdominal laporotomy during surgery for 
exploration of shrapnel wounds.  Rating decision in May 1989 
assigned a separate 10 percent evaluation for residual scar, 
left rectus.  This was evaluated under Diagnostic Code 7804.  

VA examination in July 1946 noted an 11 inch long left rectus 
scar, which was a surgical scar from removal of shrapnel.  
There was a slight amount of weakness at the upper pole of 
the incision, but no definite hernia.  A May 1951 VA 
examination noted a 12 inch linear scar in the left rectus 
region of the abdomen, which was well-healed.  VA examination 
in January 1989 noted a 38 centimeter, well-healed, left 
rectus scar extending from the left hypchondrium to the left 
suprapubic area.  The scar was disfiguring and non-tender.

VA examination in January 2003 noted a 28 centimeter by 0.5 
centimeter scar from previous abdominal surgery.  The scar 
was well-healed, with no evidence of inflammation or edema.  
There was a ventral hernia very close to the incision that 
was done for the abdominal surgery.  The examiner opined that 
this hernia was likely secondary to the abdominal surgery 
incision.

The Board notes that service connection for residual scar of 
the abdomen, and for ventral hernia, was granted by rating 
decision dated in August 2004.  The evaluations of those 
disabilities are not currently on appeal.

Effective August 30, 2002, the schedule for rating skin 
disabilities was revised.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7800, et. seq. (2005).  According to the relevant 
rating criteria effective prior to August 30, 2002, evidence 
that a superficial scar is tender and painful on objective 
demonstration results in the assignment of a 10 percent 
disability rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2002).  This evaluation is the highest rating allowable 
pursuant to this Diagnostic Code.

Effective since August 30, 2002, evidence of a superficial 
scar which is painful on examination warrants the grant of a 
10 percent disability rating.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2005).  A superficial scar is one that is not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Note 1 following Diagnostic Code 7804 (2005).

On review, the veteran is currently in receipt of the maximum 
disability evaluation under 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2002, 2005).  Thus, an evaluation in excess of 10 
percent is not available under Diagnostic Code 7804, prior 
to, and since, August 30, 2002.

Other potentially applicable diagnostic codes that provide 
for an evaluation in excess of 10 percent; revised 7801 
(scars that are deep or that cause limited motion); former 
and revised Diagnostic Code 7805 (limitation of function of 
the part affected).  See 38 C.F.R. § 4.118, Diagnostic Codes 
7803-7805 (2000, 2005).  Medical evidence of record does not 
demonstrate that the left rectus scar exceeds 12 square 
inches (77 square centimeters), and/or results in limitation 
of function or motion.  Accordingly, these diagnostic codes 
are not for application.  As the preponderance of the 
evidence is against the veteran's increased evaluation claim 
for left rectus scar, the reasonable doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b) (West 2002).


Left Elbow

The veteran suffered a compound comminuted fracture of the 
left olecranon secondary to shell fragment wound in service.  
Partial ankylosis of the elbow was noted in service.  VA 
examination in July 1946 noted restriction of elbow motion.  

On VA examination in January 1989, the veteran reported no 
elbow pain.  He stated that he could not straighten the elbow 
completely, and that he would sometimes strain it when using 
a screwdriver.  On examination, left elbow extension was 15 
degrees, and flexion was 115 degrees.  Forearm pronation and 
supination were normal bilaterally.

On VA examination in February 1996, the left arm showed full 
mobility; the left elbow flexed to 145 degrees and extended 
to the null point.

On VA examination in February 2003, the examiner described an 
extension lag of 45 degrees in the left elbow.  Flexion was 
full.  Pronation and supination were noted to be limited by 
20 degrees in each direction.  Overall strength of the left 
upper extremity was relatively weak.  

The residuals of a fracture of the veteran's left elbow have 
been evaluated under Diagnostic Codes 5207 and 5213.  Under 
5207, which compensates for limitation of extension of the 
forearm, for the dominant extremity, extension limited to 110 
degrees warrants a 50 percent rating; 100 degrees - 40 
percent; 90 degrees - 30 percent; 75 degrees - 20 percent; 60 
degrees - 10 percent; and 45 degrees - 10 percent.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5207 (2005).

Impairment of supination and pronation for the major 
extremity are rated under Diagnostic Code 5213.  Limitation 
of pronation where motion is lost beyond middle of the arc 
warrants a 30 percent rating.  When motion is lost beyond 
last quarter of arc, the hand does not approach full 
pronation, a 20 percent rating is warranted.  Limitation of 
supination to 30 degrees or less warrants a 10 percent 
rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5213.

Under Diagnostic Code 5206, limitation of the forearm for the 
major extremity, flexion limited to 45 degrees warrants a 50 
percent rating; 55 degrees - 40 percent; 70 degrees - 30 
percent; 90 degrees - 20 percent; 100 degrees - 10 percent; 
and 110 degrees - 0 percent.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5206.

A note to the evaluation for rating disabilities of the elbow 
and forearm provides:  In all the forearm and wrist injuries, 
codes 5205 through 5213, multiple impaired finger movements 
due to tendon tie-up, muscle or nerve injury, are to be 
separately rated and combined not to exceed rating for loss 
of use of hand.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5205 
to 5213.

Normal range of motion for the elbow is 0 degrees of 
extension to 145 degrees of flexion.  Normal forearm 
supination is from 0 to 85 degrees.  Normal forearm pronation 
is from 0 to 80 degrees.  See 38 C.F.R. § 4.71, Plate I.

Based upon the evidence of record, the Board finds that a 
rating in excess of the currently assigned 20 percent for 
left elbow fracture is not warranted.  There is no objective 
medical evidence of more than minimal limitation of left 
elbow motion, including as a result of pain or dysfunction.  
The veteran's motion of the left elbow would merit only a 10 
percent evaluation based on measured limitation of extension.  
His limitation of flexion is not compensable.  Similarly, the 
veteran's limitation of pronation of the left forearm is not 
manifested by motion lost beyond the middle of the arc, thus 
there is no basis for a higher evaluation under Diagnostic 
Code 5213.

The veteran has subjective complaints of pain and stiffness 
already contemplated by the currently assigned 20 percent 
disability evaluation.  The sum of the veteran's symptoms 
does not equate to the criteria for a higher evaluation.  In 
sum, the preponderance of the evidence is against the claim 
for a rating higher than 20 percent for left elbow fracture.

The DeLuca criteria have been considered for the veteran's 
left elbow disability.  However, they would not result in a 
higher evaluation for the veteran in this case, because the 
veteran is receiving the appropriate schedular evaluation, 
even considering his complaints of pain and limitation.  In 
short, the evidence of record is consistent with the 
evaluation noted, and no more, for the veteran's service-
connected left elbow disability.

As the preponderance of the evidence is against the veteran's 
increased evaluation claim for left elbow fracture, the 
reasonable doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002).


ORDER

The appeal is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


